DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the 
first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant claims a multi-party conversational agent comprising a computing platform having a hardware processor and a memory; a software code stored in the memory; the hardware processor configured to execute the software code to: identify a first predetermined expression for conversing with a group of 10people; have a group conversation, using the first predetermined expression, with at least some members of the group; identify while having the group conversation, a second predetermined expression for having a dialog with at least one member of the group; and  15interrupt the group conversation to have the dialogue, using the second predetermined expression, with the at least one member of the group. 
The closest prior art of record of Yoakum (US 2017/0351402 A1) teaches systems and methods for creating a new multiparty interaction among a subset of a plurality of participants in an existing multiparty interaction from within the existing multiparty interaction are 
Aoki et al., (US 2004/0172255 A1) teach a computer-controlled method for use with a communication system. The method includes a step of receiving a plurality of communications, where each one of the plurality of communications is from one of a plurality of communication sources; includes a step of mixing (that is responsive to a plurality of floor controls) the plurality of communications for a plurality of outputs associated with plurality of communication sources; and includes a step of analyzing, for a plurality of users associated with the plurality of communication sources, one or more conversational characteristics of two or more of the plurality of users. The method also includes a step of automatically adjusting the plurality of floor controls responsive to the step of analyzing. Other embodiments include systems and devices that use the method as well as program products that cause a computer to execute the method. 
Woo et al., (2016/0021039 A1) teach a chat-based communication capability is presented. In at least some embodiments, a chat-based communication capability may utilize a chat-based communication paradigm to support one or more communication interaction types not typically supported by chat-based communication paradigms. In at least some embodiments, a chat-based communication capability may support chat-based communication between a human entity and a non-human entity or between multiple non-human entities. In at least some embodiments, a chat-based communication capability may support extended operations which may be provided within the context of a chat-based system. In at least some 
The prior art of Yoakum, Aoki et al., and Woo et al., while teaching multiparty conversation and chats, do not teach alone or in combination the claimed combination of features. They do not teach the claimed steps of “identify while having the group conversation, a second predetermined expression for having a dialog with at least one member of the group; and  15interrupt the group conversation to have the dialogue, using the second predetermined expression, with the at least one member of the group.” Therefore, claims 1-20 are deemed allowable over the cited prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached form PTO-892.
Pascal et al., (US 2010/0162138 A1) teach systems, devices, and methods employing one or more visual cues to conversation bubbles in a threaded messaging environment. As used herein, a threaded messaging environment can include "texting" and other messaging protocols. The visual cues can include indexed conversation bubble tails, color drop-shadow 
Kasemset et al., (US 10,592,095 B2) teach systems and processes are disclosed for initiating and controlling content speaking on touch-sensitive devices. A gesture can be detected on a touchscreen for causing text to be spoken. Displayed content can be analyzed, and a determination can be made based on size, position, and other attributes as to which portion of displayed text should be spoken. In response to detecting the gesture, the identified portion of text can be spoken using a text-to-speech process. A menu of controls can be displayed for controlling the speaking. The menu can automatically be hidden and a persistent virtual button can be displayed that can remain available on the touchscreen despite the user navigating to another view. Selecting the persistent virtual button can restore the full menu of controls, thereby allowing the user to continue to control the speaking even after navigating away from the content being spoken.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIJAY B CHAWAN whose telephone number is (571)272-7601. The examiner can normally be reached 7-5 Monday thru Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VIJAY B CHAWAN/Primary Examiner, Art Unit 2658